545Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 1, “patters” should be “patterns”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Gooijer et al., EP 2 813 912 B1, and further in view of Sethi et al., US 2021/0406140 A1.
Referring to claim 1:
In para. 0007 and 0016, De Gooijer et al. disclose performing a redundancy switchover in a process/ industrial plant, wherein the process/ industrial plant comprises a primary controller and a secondary controller (para. 0007—single controller and standby instances), wherein the secondary controller is redundant to the primary controller.
 	In para. 0002, De Gooijer et al. disclose wherein the primary controller is configured to operate one or more equipment.
	In col. 2, lines 26-29, De Gooijer et al. disclose detecting a failure of the first host by means of error detection mechanisms such as supervision, watchdog or heartbeat.  However, De Gooijer et al. do not explicitly disclose wherein the primary controller and the secondary controller are connected to a server, wherein the method of performing a switchover is performed by the server.
In para. 0014, Sethi et al. disclose a plurality of clients.  And in para. 0014, Sethi et al. disclose the client devices may comprise IoT devices which can include processing devices.  In para. 0021, Sethi et al. disclose an AI-based redundancy management framework and in para. 0026, Sethi et al. disclose the AI-based redundancy management framework communicates with the client devices (wherein the primary controller and the secondary controller are connected to a server, wherein the method is performed by the server).
In para. 0018, Sethi et al. disclose receiving log files from the primary controller in real-time, wherein the log files comprise a plurality of operational parameters of the primary controller.
In para. 0036, Sethi et al. disclose determining abnormal patterns or signatures in the plurality of operational parameters of the primary controller by comparing the plurality of operational parameters with reference patterns or signatures, wherein the reference patterns or signatures are generated based on one or more trained models.
In para. 0033 and 0037, Sethi et al. disclose predicting one or more events leading to a switchover (failover—0033 and switch to a redundant standby hardware component—0037) from the primary controller to the secondary controller based on the abnormal patterns or signatures in the plurality of operational parameters of the primary controller.
In para. 0037, Sethi et al. disclose providing a signal to the primary controller to perform the switchover based on the predicted one or more events, thereby performing preventive controller switchover from the primary controller to the secondary controller.
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the switchover method and server performing the method of Sethi et al. into the control system of De Gooijer et al.  A person of ordinary skill in the art would have been motivated to make the modification because De Gooijer et al. emphasize that inacceptable downtime costs advocate for increased reliability and high availability of corresponding Industrial Automation Control Systems (see De Gooijer et al.: para. 0002).  The method of Sethi et al. uses artificial intelligence to predict hardware component failures and determine corresponding redundant components (see Sethi et al.: para. 0005).  Predicting a hardware failure is advantageous over waiting for the failure to happen because the switchover to the redundant component is a planned process rather than abruptly losing a component to failure and spending time to perform the switchover.  This leads to unnecessary downtime rather than a seamless switchover.
Referring to clam 2, in para. 0018, Sethi et al. disclose wherein the plurality of operational parameters comprises at least one of: hardware parameters.
Referring to claims 3, 8, and 12, in para. 0036, Sethi et al. disclose wherein the one or more trained models are Artificial Intelligence based models.
Referring to claim 5, in para. 0051 and 0055, Sethi et al. disclose wherein the abnormal patterns or signatures are determined (para. 0055) and the one or more events are predicted by the one or more trained models (para. 0051).
Referring to claim 7:
In para. 0007 and 0016, De Gooijer et al. disclose performing a redundancy switchover in a process/ industrial plant, wherein the process/ industrial plant comprises a primary controller and a secondary controller (para. 0007—single controller and standby instances), wherein the secondary controller is redundant to the primary controller.
 	In para. 0002, De Gooijer et al. disclose wherein the primary controller is configured to operate one or more equipment.
	In col. 2, lines 26-29, De Gooijer et al. disclose detecting a failure of the first host by means of error detection mechanisms such as supervision, watchdog or heartbeat.  However, De Gooijer et al. do not explicitly disclose wherein the primary controller and the secondary controller are connected to a server for performing redundancy switchover.
	In para. 0074-0076, Sethi et al. disclose the server comprises: a memory (para. 0076); and one or more processors (para. 0075) configured to perform the following.
In para. 0014, Sethi et al. disclose a plurality of clients.  And in para. 0014, Sethi et al. disclose the client devices may comprise IoT devices which can include processing devices.  In para. 0021, Sethi et al. disclose an AI-based redundancy management framework and in para. 0026, Sethi et al. disclose the AI-based redundancy management framework communicates with the client devices (wherein the primary controller and the secondary controller are connected to a server).
In para. 0018, Sethi et al. disclose receiving log files from the primary controller in real-time, wherein the log files comprise a plurality of operational parameters of the primary controller.
In para. 0036, Sethi et al. disclose determining abnormal patterns or signatures in the plurality of operational parameters of the primary controller by comparing the plurality of operational parameters with reference patterns or signatures, wherein the reference patterns or signatures are generated based on one or more trained models.
In para. 0033 and 0037, Sethi et al. disclose predicting one or more events leading to a switchover (failover—0033 and switch to a redundant standby hardware component—0037) from the primary controller to the secondary controller based on the abnormal patterns or signatures in the plurality of operational parameters of the primary controller.
In para. 0037, Sethi et al. disclose providing a signal to the primary controller to perform the switchover based on the predicted one or more events, thereby performing preventive controller switchover from the primary controller to the secondary controller.
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the switchover method and server performing the method of Sethi et al. into the control system of De Gooijer et al.  A person of ordinary skill in the art would have been motivated to make the modification because De Gooijer et al. emphasize that inacceptable downtime costs advocate for increased reliability and high availability of corresponding Industrial Automation Control Systems (see De Gooijer et al.: para. 0002).  The method of Sethi et al. uses artificial intelligence to predict hardware component failures and determine corresponding redundant components (see Sethi et al.: para. 0005).  Predicting a hardware failure is advantageous over waiting for the failure to happen because the switchover to the redundant component is a planned process rather than abruptly losing a component to failure and spending time to perform the switchover.  This leads to unnecessary downtime rather than a seamless switchover.
Referring to claim 11:
In para. 0007 and 0016, De Gooijer et al. disclose performing a redundancy switchover in a process/ industrial plant, wherein the process/ industrial plant comprises a primary controller and a secondary controller (para. 0007—single controller and standby instances), wherein the secondary controller is redundant to the primary controller.  In para. 0002, De Gooijer et al. disclose wherein the primary controller is configured to operate one or more equipment in the process/industrial plant.
	In col. 2, lines 26-29, De Gooijer et al. disclose detecting a failure of the first host by means of error detection mechanisms such as supervision, watchdog or heartbeat.  However, De Gooijer et al. do not explicitly disclose a server for performing redundancy switchover.
	In para. 0014, Sethi et al. disclose a plurality of clients.  And in para. 0014, Sethi et al. disclose the client devices may comprise IoT devices which can include processing devices.  In para. 0021, Sethi et al. disclose an AI-based redundancy management framework and in para. 0026, Sethi et al. disclose the AI-based redundancy management framework (a server) communicates with the client devices.
In para. 0018, Sethi et al. disclose receiving log files from the primary controller in real-time, wherein the log files comprise a plurality of operational parameters of the primary controller.
In para. 0036, Sethi et al. disclose determining abnormal patterns or signatures in the plurality of operational parameters of the primary controller by comparing the plurality of operational parameters with reference patterns or signatures, wherein the reference patterns or signatures are generated based on one or more trained models.
In para. 0033 and 0037, Sethi et al. disclose predicting one or more events leading to a switchover (failover—0033 and switch to a redundant standby hardware component—0037) from the primary controller to the secondary controller based on the abnormal patterns or signatures in the plurality of operational parameters of the primary controller.
In para. 0037, Sethi et al. disclose providing a signal to the primary controller to perform the switchover based on the predicted one or more events, thereby performing preventive controller switchover from the primary controller to the secondary controller.
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the switchover method and server performing the method of Sethi et al. into the control system of De Gooijer et al.  A person of ordinary skill in the art would have been motivated to make the modification because De Gooijer et al. emphasize that inacceptable downtime costs advocate for increased reliability and high availability of corresponding Industrial Automation Control Systems (see De Gooijer et al.: para. 0002).  The method of Sethi et al. uses artificial intelligence to predict hardware component failures and determine corresponding redundant components (see Sethi et al.: para. 0005).  Predicting a hardware failure is advantageous over waiting for the failure to happen because the switchover to the redundant component is a planned process rather than abruptly losing a component to failure and spending time to perform the switchover.  This leads to unnecessary downtime rather than a seamless switchover.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Gooijer et al. and Sethi et al. as applied to claim 7 above, and further in view of the well-known practice of displaying faults and notifications to a user with a display interface.
Referring to claims 10 and 14, in para. 0020, Sethi et al. disclose also associated with the AI-based redundancy management framework can be input-output devices, which illustratively comprise keyboards, displays or other types of input-output devices in any combination. Such input-output devices can be used, for example, to support one or more user interfaces to the AI-based redundancy management framework, as well as to support communication between the AI-based redundancy management framework and other related systems and devices not explicitly shown.  However, neither De Gooijer et al. nor Sethi et al. disclose a display unit to display a notification about the predicted one or more events.  The Examiner takes Official Notice that it is well-known to display faults and notifications to a user with a display interface.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include a display unit to display a notification about the predicted one or more events into the combined system of De Gooijer et al. and Sethi et al.  A person of ordinary skill in the art would have been motivated to make the modification because displaying a notification of predicted events allows a user to evaluate and determine the current performance of the system.  The user can then take any additional action if necessary.

Allowable Subject Matter
Claims 4, 6, 9, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  US 2018/0257663 A1 discloses a controller monitoring process in a vehicle.
Regarding claims 4, 9, and 13, in para. 0055, Sethi et al. disclose using historical telemetry data to train the first set of AI techniques and using and in para. 0056, Sethi et al. disclose training the second set of AI techniques hardware component dispatch information.  However, the prior art does not teach or reasonably suggest detecting one or more historical events which led to switchover from the primary controller to the secondary controller; identifying patterns or signatures in the historical operational parameters in the training log files corresponding to the one or more historical events which led to the switchover; classifying normal patterns or signatures and abnormal patterns or signatures based on the identified patterns or signatures, wherein the reference patterns or signatures are one of, the normal patterns or signatures or the abnormal patterns or signatures.
Regarding claims 6 and 15, the prior art does not teach or reasonably suggest wherein based on the predicted one or more events operational parameters of the secondary controller are modified before performing the switchover from the primary controller to the secondary controller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are examples of user interfaces displaying errors or notifications: US 2001/0008021 A1, US 2003/0056140 A1, and US 2005/0060398 A1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113